Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  158904                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  HENRY FORD HEALTH SYSTEM,                                                                            Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158904
                                                                    COA: 341563
                                                                    Lapeer CC: 17-051075-NF
  EVEREST NATIONAL INSURANCE
  COMPANY,
             Defendant-Appellant.
  ____________________________________/

         By order of April 30, 2019, the application for leave to appeal the November 20,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  Jawad A Shah, MD, PC v State Farm Mut Auto Ins Co (Docket No. 157951). On order
  of the Court, leave to appeal having been denied in Shah on October 25, 2019, 504 Mich
  ___ (2019), the application is again considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2020
           a0127
                                                                               Clerk